Citation Nr: 0123623	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  96-04 701	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama




THE ISSUE

Entitlement to service connection for residuals of a head 
injury and an injury to the ribs.  




ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1974 to 
January 1975.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating actions of the VA RO 
which denied service connection for residuals of a head 
injury and rib injury.  The Board remanded the case in 
December 1997 for further evidentiary development.  The Board 
affirmed the RO determination in a May 2000 decision.  

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (the Veterans 
Claims Court).  In November 2000, the VA filed a Motion for 
Remand and to Stay Proceedings.  By Order dated February 16, 
2001, the Veterans Claims Court vacated the Board's May 2000 
decision, and remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a).  

The veteran has been represented by several different people 
and organizations during the course of the appeal.  It 
appears that currently the veteran is representing himself in 
the course of this appeal.


REMAND

In light of the Motion for Remand and to Stay Proceedings and 
the Veterans Claims Court's Order and the change in the law 
discussed below, the Board finds that due process requires a 
remand of the case.  

The veteran contends that service connection is warranted for 
residuals from injuries to the head and ribs which were 
incurred during active service.  Historically, the Board 
notes that service connection for a head injury and broken 
ribs was initially denied in a February 1994 RO decision.  On 
appeal, the Board remanded the case in December 1997 for 
additional development.  In a May 2000 decision, the Board 
denied the veteran's claim for service connection for 
residuals of a head injury and rib injury as not well 
grounded.  

During the course of development of the instant claim, the 
law concerning notice to be provided, and assistance in 
developing the claim was changed.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, there have recently 
been final regulations promulgated, which implement these 
provisions.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, and the subsequent 
regulations, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law. See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

The Board notes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)) (West Supp. 2001).  In the 
event that additional medical records are obtained which 
reflect current residuals of a head injury and rib injury, 
the Board concludes that a VA examination and medical opinion 
would be warranted to clarify the issue of whether any 
current disability resulting from such is related to service.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, hospitals, 
or treatment centers (private or VA) who 
have provided him with treatment for 
residuals of a head injury and rib injury 
not already associated with the claims 
file.  After securing the necessary 
releases, the RO should make all 
reasonable efforts to obtain medical 
records identified by the veteran.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of the 
attempts made.  The veteran should also be 
informed of any negative results.  38 
C.F.R. § 3.159.

2.  In the event that additional medical 
records are obtained which shows current 
residuals of a head and rib injury, the 
veteran should be scheduled for an 
appropriate VA examination to determine 
whether any current residuals of such 
injuries are etiologically related to 
service.  The entire claims folder should 
be reviewed by the examiner prior to the 
examination, and a statement to that 
effect must be included in the 
examination report.  All indicated tests 
and studies should be performed.  The 
examiner should provide a complete 
rationale for all opinions or conclusions 
expressed.  Again, if no residuals of a 
head and rib injury are shown in these 
additional records, an examination may 
not be needed.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  For further pertinent guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




